Citation Nr: 0119050	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-16 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from May 1974 until May 1977.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this case has been obtained.

2.  The veteran's service connected PTSD is productive of 
total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the Board notes that the veteran's 
service medical records have been obtained and that the 
veteran has been afforded VA examinations in connection with 
her claim. The veteran's VA medical records have also been 
obtained and associated with the claims file.  Additionally, 
private medical records relating to her psychiatric care have 
been obtained.  The duty to notify the appellant and her 
representative of information and evidence needed to 
substantiate and complete her claim has also been met.  Upon 
denying the veteran's claim, the RO issued the veteran a 
Statement of the Case in July 2000 that explained the basis 
of the evaluation and set forth the criteria necessary for a 
higher rating.  Upon the submission of additional evidence, 
the veteran was sent a Supplemental Statement of the Case in 
December of 2000.  Under these circumstances, the Board finds 
that this claim is ready for appellate review.

The veteran claims entitlement to a 100 percent disability 
evaluation for her service connected PTSD.  Specifically, she 
asserts that her current 70 percent rating is too low because 
her PTSD makes it impossible for her to establish 
relationships or maintain substantial gainful employment.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1. However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Historically, the veteran was awarded service connection for 
PTSD in a September 1998 rating decision and assigned a 50 
percent disability evaluation with an effective date of 
February 19, 1997.  Another rating decision of November 1999 
denied the veteran's claim for an increased rating.  The 
veteran disagreed with the 50 percent rating decision in 
correspondence of January 2000, and a Statement of the Case 
was issued in July of 2000.  In September 2000, the veteran 
received a temporary total disability rating for the period 
of June to August 2000 because of hospitalization related to 
her PTSD.  Upon submission of additional evidence, a December 
2000 rating decision increased the veteran's disability 
rating for PTSD to 70 percent.  A Supplemental Statement of 
the Case issued to the veteran in December of 2000.

Examining the evidence contained within the claims file, a 
May 1997 record written by a VA staff psychologist relates 
that the veteran had been in weekly psychotherapy with him 
for years.  Despite an honest and consistent effort in her 
therapeutic endeavor, the veteran had grown increasingly 
depressed over time.  The psychologist wrote that the veteran 
had difficulty managing her daily affairs and 
responsibilities, had a fragmented sense of self, strong 
feelings of self-contempt, difficulty with her work and 
personal relationships, engaged in impulsive and risky 
behavior, and was deeply dysphoric, with suicidal ideation.  
The psychologist concluded that the veteran would need 
ongoing psychotherapy for some time.

A May 1998 letter from a VA clinical nurse specialist also 
addresses the veteran's psychiatric difficulties.  She wrote 
that the content of the veteran's therapy involved a sexual 
assault by an acquaintance while she was in the service in 
1974.  The nurse explained that the veteran suffered feelings 
of depression, anxiety and low self-esteem.  She related that 
the veteran was often tearful and overwhelmed, and 
experienced difficulties setting boundaries between her and 
others.  She continued by writing that despite being 
motivated about her therapy and making some progress, the 
veteran had difficulty functioning in her roles as mother and 
nurse.

In May of 1998, the veteran underwent a VA examination.  The 
examiner found that the veteran had a history of substance 
abuse, and that she had been in at least one substance abuse 
program following her assault.  The examiner found that the 
veteran frequently had moderately severe psychiatric symptoms 
that are chronic since military service.  The examiner 
determined that the veteran's social impairment was severe, 
with loss of self-esteem and a belief that people did not 
like her.  The examiner found the veteran cried easily, was 
depressed and out of control, and had a fear of men and 
sexual relationships.  The examiner found that the veteran 
isolated herself from others, and that her thought process 
was impaired by fear that the event could happen again.  The 
veteran said that she always thought about suicide, but would 
not do it because of her daughter.  The veteran was oriented 
to person, place, and time, with no memory loss or 
impairment.  She demonstrated no obsessive or ritualistic 
behavior, and the rate and flow of her speech was logical and 
sequential.  The veteran did not suffer from panic attacks, 
but had constant fears of men and sexual relationships.  She 
suffered chronic depression, and worried about her 
relationships and her daughters.  The veteran demonstrated 
impaired impulse control that was degrading.  The examiner 
found the veteran had difficulty staying asleep, and was 
always tired.  The veteran was diagnosed with PTSD and 
assigned a Global Assessment Functioning (GAF) score of 45.

Also of record are VA medical center treatment notes of the 
veteran's psychiatric care dated December 1998 until April of 
2000.  These records address the veteran's various 
psychiatric and behavioral difficulties.  The veteran's sense 
of self-esteem seems to be one of the main issues covered.  
In this regard, a February 1999 record shows the veteran 
struggling to make friends in her new job.  Another February 
1999 treatment entry explained that the veteran demonstrated 
low self-esteem and obsessed on faults and ascribed to 
herself responsibility for events unrelated to her.  A March 
1999 treatment record indicates that the veteran's low self-
esteem was emerging to block treatment.  A May 1999 record 
relates that the veteran appeared to be sabotaging her job 
performance by making errors of omission.  The record 
explained that the motivation behind this seemed related to 
issues of rebellion and control, and motivated by fear that 
if she were found to be competent, then more would be 
expected of her and that eventually she will fail.  The 
treatment record concluded by indicating such a failure would 
be more devastating to the veteran than if she made herself 
fail over something she really had control over.  A February 
2000 record indicates that the veteran revealed she continued 
to feel depressed, empty, and worthless.  She related that 
she has crying spells and poor concentration.  She continued 
to engage in substance abuse, and was ambivalent about 
quitting.  She expressed a desire for medications to "make 
her happy" and end her problems.  During this period of 
time, GAF scores ascribed to the veteran were 60 in March 
1999, 60 in July 1999, 40 in November 1999, 50 in February of 
2000, and 40 in April 2000.

The veteran underwent another VA examination in October of 
1999.  In this examination, the examiner noted that the 
veteran was casually dressed and well groomed.  The veteran 
complained of chronic fatigue, depression, anxiety and fear, 
daily panic attacks, body aches, poor relationships, anger, 
irritability, hopelessness, and sleep problems.  She was 
alert and cooperative but with a depressed mood.  The 
interview revealed that the veteran continued to struggle to 
cope with stresses.  The examiner noted that her symptoms 
were becoming worse.  The veteran had a boyfriend, but no 
other social support network, and was not motivated to seek 
out relationships.  Examination revealed the veteran to be 
oriented to person, place and time, with no obsessive or 
ritualistic behavior.  The rate and flow of the veteran's 
speech was slow, and her judgment was grossly intact, though 
questionable.  The veteran had no hallucinations or 
delusions, and did not endorse suicidal or homicidal 
ideation.  The examiner determined that the veteran engaged 
in inappropriate behavior by verbally abusing her children. A 
notation was made of up to 10 panic attacks per day.  The 
veteran demonstrated impaired concentration that affected her 
short-term memory.  The examiner found the veteran had a 
depressed mood and her affect exhibited tension and anxiety.  
Her impulse control was found to be generally poor.  The 
veteran also suffered from anhedonia and being chronically 
tired.  The examiner diagnosed the veteran with :  Axis I - 
PTSD,  Depressive Disorder D/O NOS; Axis II - Borderline 
Personality Disorder; Axis III Fibromyalgia; Axis IV - 
Moderate to severe stress of physical and emotional symptoms 
and lack of friends.  Axis V - GAF of 40.

Records from Good Samaritan Hospital indicate that the 
veteran was hospitalized on November 11 1999 until November 
15, 1999.  Records indicate the veteran came to the facility 
from a hospital where she was seen for an overdose of Ambien.  
Emergency department diagnosis of the veteran was:  1) status 
post Ambien and Zoloft overdose,  2) rule out suicidal 
ideation,  3) post-traumatic stress disorder,  4) borderline 
personality disorder, and  5) history of fibromyalgia.  On 
psychiatric evaluation on November 11, 1999, the veteran 
denied hallucinations or delusions, as well as suicidal or 
homicidal ideation.  The veteran stated that she was trying 
to self-medicate herself to make herself feel better because 
she felt like she was going to have a mental breakdown.  The 
veteran then stated, "Any and everything you do is not a 
mistake, it is done for a reason."  However, the veteran 
would not say that she was trying to kill herself.  

A mental status examination on November 14, 1999 found the 
veteran alert and oriented in 3 spheres.  She was cooperative 
with the interview process, though somewhat reticent to 
speak.  Her affect was non-labile and she appeared mood 
congruent.  Her expression was downcast and she described her 
mood as mildly depressed.  Her thought processes were linear, 
focused, and goal directed, in general.  Thought content was 
devoid of homicidal ideation or intent, although the examiner 
noted that it was questionable at the time whether the 
veteran was attempting to commit suicide, or, as the veteran 
contended, just go to sleep because she could not deal with 
the anxiety.  The veteran denied hallucinations and 
delusions.  The diagnoses were:  1) major depressive 
disorder, moderate without psychotic features,  2) mixed 
personality disorder with borderline features,  3) asthma; 
child birth 3 times; cesarean times 3;  4) moderate 
stressors; job stress, poor communication with significant 
other, and  5) global assessment of functioning 50.


A February 2000 letter from a VA clinical nurse termed the 
veteran's November 1999 overdose as a "suicide attempt" and 
stated that the veteran was hospitalized in intensive care 
and transferred to a psychiatric unit in another hospital 
(Good Samaritan hospital) for psychiatric care.  This record 
indicates that the veteran continued to express suicidal 
ideation since that time, along with problems with body 
integrity - feeling that her body was not her own and her 
hands were not her hands.  The VA clinical nurse continued by 
writing the veteran's substance abuse continued on a daily 
basis, and reported that the veteran felt it was the only 
thing to she looked forward to, and was unwilling to stop.  
Her brother was paying her housing costs and her older 
daughter was unwilling to live with her any longer.  The 
record indicates this daughter was staying with an aunt.  The 
veteran's youngest daughter was still living with her.  The 
veteran indicated she had no friends and wanted none.  Her 
primary relationship was with her boyfriend with whom she 
engaged in substance abuse.

In March 2000, a VA physician wrote that the veteran was 
diagnosed with PTSD after a traumatic event while she was in 
the military.  The physician wrote that the veteran is also 
under treatment for major depression, which is also severe 
and chronic.  Continuing, the examiner wrote that the 
veteran's depression has been difficult to treat, and that 
the veteran did attempt suicide in 1999.  He wrote that the 
veteran's depression is closely related to her PTSD, and 
these chronic conditions have interfered with her ability to 
form relationships.  This record states that the veteran's 
depression and PTSD have affected her occupational 
functioning as well as her familial life.  The veteran's 
depressed mood, low energy level, poor concentration, and 
amotivation, among other symptoms, have impacted negatively 
on her ability to perform at her normal level.  The veteran 
continued to struggle to develop adequate coping skills, and 
her prognosis continued to be guarded due to her ongoing 
affective lability.

The veteran was again hospitalized on June 23, 2000.  Mental 
status examination found that veteran alert and well 
oriented.  Memory was good for recent and remote events.  
Judgment was impaired and intellect was average.  There was 
no evidence of delusions or hallucinations.  The veteran 
presented with negative thinking and feelings of helplessness 
and hopelessness.  She denied suicidal or homicidal ideation.  
Insight was lacking.  The veteran was diagnosed as: Axis I - 
Post-traumatic stress disorder; Axis II - none; Axis III - 
chronic obstructive pulmonary disease; Axis IV - moderate; 
Axis V - global assessment of functioning of 40.  It was 
discovered that the veteran had a bed at a local VA hospital 
for longer-term inpatient treatment, so the veteran was 
transferred on June 30, 2000.  Her condition upon discharge 
was Axis V - 45.

Records indicate that the veteran remained hospitalized at 
the VA facility from June 30, 2000 until July 20, 2000.  A 
July 5, 2000 record indicates that the veteran was having 
considerable trouble with depression, though she stated she 
was feeling better and not suicidal.  The record indicates 
the veteran's ex-husband was attempting to obtain custody of 
the their three children.  The record indicates the veteran's 
desire to get out of the hospital so she could get back to 
work and attempt to keep custody of her children.  A mental 
status examination of July 7, 2000 found the veteran oriented 
times three, with cognitive skills basically intact.  
However, the veteran was having difficulty with problem 
solving and reasoning.  The veteran denied hallucinations or 
delusions, but had passive thoughts of suicide about twice 
per day.  However, she stated she is able to counteract these 
thoughts with reasons to live (responsibility to children, 
family, and religious reasons).  A July 12, 2000 record 
indicates that the veteran spoke with her ex-husband and 
finalized arrangements for him to assume residential custody 
of their children.  The veteran also planned to sell her home 
and move back in with her parents for approximately 6 months.  
A July 17, 2000 record indicates that the veteran felt 
better, with no suicidal thoughts over the last few days.  
She also called her employer, Hines VA, and discussed other 
job possibilities, as she did not wish to return to her old 
position.  A mental status examination was conducted upon 
discharging the veteran.  This examination found the veteran 
well dressed and well groomed with tense motor behavior and a 
depressed affect.  The veteran was anxious and indecisive, 
though her speech was fluent and spontaneous.  Her thought 
processes were coherent, circumstantial, and preservative.  
Thought content was non-delusional. There was no acute 
suicidal or homicidal ideation, but she was positive for 
recent depression, thoughts of dying, helplessness and 
hopelessness.  The veteran had no hallucinations and she was 
alert and oriented times three.  Pertinent diagnoses include:  
Axis I - 1) Post-traumatic stress disorder (non-combat, 
related to sexual assault in US Army); 2) Major Depression, 
recurrent, in partial remission; 3) Mixed substance abuse, in 
partial remission, 4) Nicotine dependence.  Axis II - 
Personality disorder, not otherwise specified.  Axis III - 1) 
Cerebellar atrophy, 2) History of fibromyalgia.  Axis IV - 
Problems with primary support group, occupational problems, 
housing problems, economic problems; other psychosocial and 
environmental problems.  Axis V - Admission global assessment 
functioning equals 20; discharge global assessment of 
functioning equals 65.  Upon discharge the veteran was deemed 
competent and employable.  

A letter dated June 30, 2000, from the veteran's treating VA 
physician verifies that the veteran was recently a patient at 
Hines VA Hospital for symptoms of PTSD, including depression, 
poor appetite, low energy level, crying spells and suicidal 
ideation.  This letter explains that the veteran was 
transferred to North Chicago VA for long term psychiatric 
treatment.  This letter states that her PTSD symptoms are 
intense and disabling, and that she should presently be 
considered unemployable, as her PTSD prevents her from 
working.  The letter concludes by requesting that she be 
considered for an increase in her service-connected benefits, 
as her condition has worsened.  

An August 2000 letter from the human resources department of 
VA Hines, where the veteran is an employee, states that the 
veteran had been on leave without pay since June 26, 2000, 
through the current date of August 15, 2000.  Additionally, 
the veteran and her doctor requested that this leave be 
extended through September 1, 2000.  Other VA Correspondence 
dated September 2000 indicates that working her part-time 
schedule, the veteran is slated to make a salary well below 
the poverty level.

Also associated with the claims file is Verified Joint 
Petition for Temporary Modification of Primary Residence of 
Minor Children submitted in the Circuit Court of Cook County, 
Illinois.  This joint petition grants the children's father 
temporary residential rights with respect to his and the 
veteran's children. 

The veteran underwent another VA examination in October of 
2000.  In this examination, the examiner noted that the 
veteran was employed part-time as a phlebotomist at Hines VA, 
and that she had lost 3 months of employment over the last 
twelve months.  In this examination, the veteran's subjective 
complaints included anxiety, nervousness, agitation, 
irritability, fearfulness, deep depression, feelings of 
hopelessness, occasional, and suicidal ideation.  She also 
complained of anger, occasional loss of control, and constant 
panic attacks with heart palpitations.  The veteran said she 
was suspicious of others, had extreme difficulty sleeping, 
and was constantly fatigued and tired.  She complained of 
anhedonia, an inability to think clearly, impaired 
concentration, and becoming verbally abusive occasionally.  
She stated she had extreme difficulty establishing and 
maintaining social relationships, had short-term memory 
impairment and mood swings.  She stated her mood swings 
involved deep depression, sobbing, and anger.  She also 
complained of frequent nightmares, flashbacks to her being 
sexually assaulted in service, a detachment from others, and 
an inability to recall some traumatic events.  She complained 
of being easily confused and becoming disoriented on 
occasion.  

The examiner's objective findings show that the veteran's 
thought process involved easy distractibility, poor 
concentration, and short-term memory impairment.  Her thought 
content was primarily of her children and feelings of guilt 
over not being with them and taking care of them. The veteran 
had paranoid-like delusions that people may want to harm her 
or her children.  In this regard, the veteran slept with a 
knife under her pillow every night.  The veteran had several 
suicide attempts, with two of them being in the last 12 
months.  Suicidal ideation has been frequent in the past and 
still occurs when the veteran experienced anything more than 
mild stresses.  There was no homicidal ideation.  The veteran 
also demonstrated inappropriate behavior in being reclusive 
and isolated from others most of the time.  Addressing the 
veteran's personal hygiene, the examiner noted that while it 
appeared to be satisfactory at this examination, the 
veteran's hospital records indicate that she had let her 
personal grooming and appearance deteriorate at times.  The 
veteran was oriented to person, place and time, and there was 
no obsessional or ritualistic behavior.  The rate and flow of 
the veteran's speech was slow and indicative of difficulty in 
concentration.  The veteran noted that panic attacks as high 
as 10 per day have been reported, though the veteran 
presently felt that these attacks seemed to have changed into 
a constant fearfulness and anxiety, frequently involving 
heart palpitations.  The veteran indicated to the examiner 
that her impulse control was impaired.  The veteran also 
reported that she has severe sleep impairment, awakening from 
sleep approximately 3 times per night, despite use of 
medications to aid sleep.  

Commenting on the examination results, the examiner stated 
that the veteran appeared unable to handle the stress of 
being with others because of delusions that people want to 
hurt either her or her children.  She had severe guilt over 
not being able to care for her children, severe depression, 
and suicidal ideation when stresses became more than mild.  
The examiner found that the veteran had constant anxiety and 
an inability to sleep though the night, even with the use of 
medications.  The examiner noted the veteran seemed to have 
"immense difficulty" in making decisions.  The examiner 
agreed with the veteran's treating physician that the veteran 
was unable to work full-time, and determined that part-time 
was most appropriate for her.  The examiner determined that 
the veteran was severely socially impaired, and social 
functioning was difficult with co-workers or with persons in 
her everyday life.  She had poor self-esteem and was 
constantly anxious around others.  The examiner determined 
that the veteran's symptomatology had increased over the last 
12 months.  

The examiner diagnosed the veteran as:  Axis I - 1) Post-
traumatic stress disorder.  2) Major depressive disorder.  
Axis II - Borderline personality disorder.  Axis III - See 
previous hospitalizations and medical examinations.  Axis IV 
- Severe social, occupational, financial, family, and 
economic stresses.  There is an increase in symptom level 
over the past diagnostic interview about one year ago.  Axis 
V - Global Assessment Functioning 34.

The veteran's PTSD is currently rated as 70 percent disabled 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Diagnostic Code, a 70 percent rating is assigned where there 
is "occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  The next and highest 
rating of 100 percent is assigned where there is "total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others, 
intermittent inability to perform activities of daily life, 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name."

In reviewing the evidence of record in light of the relevant 
rating criteria, the Board finds that the veteran's PTSD 
symptomatology most closely approximates the criteria for a 
100 percent rating.  The veteran's GAF scores since 1999 
indicate a generally downward trend.  Most recently, a GAF 
score of 34 was assigned to he veteran in her October 2000 VA 
examination, and a GAF score of 40 was assigned to the 
veteran in her VA examination of October 1999.  According to 
the DSM-IV, a GAF score of 31 to 40 indicates some impairment 
in reality testing or communication, or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  See DSM-IV.  The Board finds that the 
veteran's symptomatology demonstrates major impairment in 
several areas.  In this regard, the Board takes primary note 
that the examiner in the veteran's October 2000 VA 
examination indicated the veteran has multiple suicide 
attempts, two of which have occurred in the last year.  The 
examiner stated that the veteran also has suicidal ideation 
whenever stresses become more than mild.  Additionally, the 
Board notes that in the veteran's VA examinations and 
treatment notes there are recurrent reports of the veteran's 
suicidal ideation.  This evidence indicates to the Board that 
the veteran demonstrates grossly inappropriate behavior, and 
that the veteran represents a persistent threat to herself.  
Also indicated by the veteran's VA examinations and treatment 
notes is the fact that the veteran suffers from the delusion 
that people are out to hurt either herself or her children.  
Additionally, in the veteran's most recent VA examination of 
October 2000, it was reported the veteran suffers from short-
term memory impairment, constant anxiety, severe depression, 
and has difficulty socializing with co-workers or with 
persons in her everyday life.  As a result, the veteran has 
formed no friendships, remains reclusive, and has no social 
support network.  The veteran's symptomatology has 
necessitated her selling her home, relinquishing physical 
custody of her children to their father, and working at only 
a part-time basis which slates her to earn a salary that is 
"well below the poverty level."  The Board finds that this 
evidence is more than amply illustrative of an intermittent 
inability to perform activities of daily living.

In summary, the Board finds that the veteran's PTSD 
symptomatology is of such a degree of severity that the 
veteran suffers major impairment in several areas, such as 
work, family relations, judgment, thinking and mood, which 
has resulted in total occupational and social impairment.  
Accordingly, in light of the foregoing, and by resolving any 
remaining doubt in the veteran's favor, the Board finds that 
the veteran's request for an increased rating is granted.  
Moreover, the Board finds that the veteran's PTSD 
symptomatology warrants a disability evaluation of 100 
percent.

As the veteran's October 2000 examination reveals the 
examiner's statement that the veteran's PTSD has worsened 
since her last examination of October 1999, and as the 
veteran was admitted to hospital for psychiatric care in June 
and July of 2000, the Board has determined that this is an 
appropriate effective date for the beginning of her 100 
percent disability rating.  However, as the veteran has 
already received a total disability rating for the period of 
June 3, 2000 until August 1, 2000 due to her hospitalization 
in June and July of 2000, the Board finds that the veteran's 
claim should be staged so that the effective date for her 100 
percent disability rating shall be August 2, 2000.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered. 

Inasmuch as the above decision results in an award of the 
maximum benefit available, consideration of the provisions 
providing for assignment of an extra-schedular evaluation, is 
unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 4.125- 4.130.

ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for post-traumatic 
stress disorder is hereby granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

